


113 HR 885 RS: San Antonio Missions National Historical Park Boundary Expansion Act of 2013
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
Calendar No. 642
113th CONGRESS2d Session
H. R. 885
[Report No. 113–302]
IN THE SENATE OF THE UNITED STATES

June 4, 2013
Received; read twice and referred to the Committee on Energy and Natural Resources


December 10, 2014
Reported by Ms. Landrieu, without amendment

AN ACT
To expand the boundary of the San Antonio Missions National Historical Park, and for other purposes.


1.Short titleThis Act may be cited as the San Antonio Missions National Historical Park Boundary Expansion Act of 2013.
2.Boundary expansionSection 201(a) of Public Law 95–629 (16 U.S.C. 410ee(a)) is amended—
(1)by striking In order and inserting (1) In order;
(2)by striking The park shall also and inserting the following:

(2)The park shall also;
(3)by striking After advising the and inserting the following:

(5)After advising the.
(4)by inserting after paragraph (2) (as so designated by paragraph (2)) the following:

(3)The boundary of the park is further modified to include approximately 137 acres, as depicted on the map titled San Antonio Missions National Historical Park Proposed Boundary Addition, numbered 472/113,006A, and dated June 2012. The map shall be on file and available for inspection in the appropriate offices of the National Park Service, U.S. Department of the Interior.
(4)The Secretary may not acquire by condemnation any land or interest in land within the boundaries of the park. The Secretary is authorized to acquire land and interests in land that are within the boundaries of the park pursuant to paragraph (3) by donation or exchange only (and in the case of an exchange, no payment may be made by the Secretary to any landowner). No private property or non-Federal public property shall be included within the boundaries of the park without the written consent of the owner of such property. Nothing in this Act, the establishment of the park, or the management plan of the park shall be construed to create buffer zones outside of the park. That an activity or use can be seen or heard from within the park shall not preclude the conduct of that activity or use outside the park..


December 10, 2014
Reported without amendment
